DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

Applicant’s election of the following species: i) dendritic cell/tumor cell fusion; ii) decitabine as the HMA inhibitor); iii) spheroid as the tumor cell form; iv) acute myeloid leukemia (AML) as the hematologic malignancy; v) lenalidomide as the immunomodulatory agent; vi) PD1 as the checkpoint inhibitor; and vii) a TLR agonist as the additional agent, in the reply filed on 7/23/2021, is acknowledged. 
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3-4, and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 1-18 are pending.
Claims 1-2, 5-9, and 11-18 are under examination.

Priority
	This application is a national stage entry (371) which claims priority from PCT/US2017/061593, filed 11/14/2017, which claims priority from U.S. provisional 

Information Disclosure Statement
	Applicant’s IDS submitted 5/9/2019 has been acknowledged and considered. A signed copy is attached hereto.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1-18 are drawn to a method of treating a tumor in a patient comprising administering to said patient a composition comprising: a. a population of cells comprising a dendritic cell/tumor cell fusion or a dendritic cell/extracellular vesicle fusion; and b. an indoleamine-2,3-dioxygenase (IDO) inhibitor and/or a hypomethylating agent (HMA).
Claim 14 is drawn to the method of claim 1, further comprising administering to the patient a checkpoint inhibitor.
The terms “checkpoint inhibitor”, “indoleamine-2,3-dioxygenase (IDO) inhibitor” and “hypomethylating agent” are interpreted to encompass any compound. Thus, the “indoleamine-2,3-dioxygenase (IDO) inhibitor”, “hypomethylating agent (HMA)”, and “checkpoint inhibitor”, encompass compounds that are only defined functionally.
The specification discloses two examples of indoleamine-2,3-dioxygenase (IDO) inhibitors, 1NCB024360 (indoximod) or 1-MDT (NLG8189), in paragraph [0005], paragraph [00013], and paragraph [00046]. 
The specification discloses two examples of hypomethylating agents, GO-203 or decitabine, in paragraph [0005], paragraph [00015], and paragraph [00045].
The specification discloses checkpoint inhibitors are PD1, PDL1, TIM3, or LAG3 antibodies, in paragraph [0008].
The specification provides no examples of “indoleamine-2,3-dioxygenase (IDO) inhibitor”, “hypomethylating agent (HMA)”, or “checkpoint inhibitor”.

Further, the state of the art regarding checkpoint inhibitors does not disclose any other type of compounds or molecules that have the claimed function, other than antibodies against immune checkpoint molecules such as CTLA-4, PD-1, PD-L1, TIM3, and LAG3 (Vaddepally et al. Review of Indications of FDA-Approved Immune Checkpoint Inhibitors per NCCN Guidelines with the Level of Evidence. Cancers (Basel). 2020 Mar 20;12(3):738; Abstract; Introduction; Figure 2). The state of the art discloses that “more agents under investigation and new immune targets being identified, the potential for immunotherapy in cancer treatment is broadening” (Introduction, Page 2, last paragraph), indicating the unpredictability associated with checkpoint inhibitors.
Further, the state of the art regarding hypomethylating agents does not disclose any other type of compounds or molecules that have the claimed function, other than small molecule drugs (Stomper, J., Rotondo, J.C., Greve, G. et al. Hypomethylating agents (HMA) for the treatment of acute myeloid leukemia and myelodysplastic syndromes: mechanisms of resistance and novel HMA-based therapies. Leukemia 35, 1873–1889 (2021); Figure 1; Table 3). The state of the art discloses that “the longer we use these drugs, the more we are confronted with the (almost inevitable) development of resistance” and further discloses the necessity of exploring “…mechanisms of resistance to this treatment, and strategies to overcome HMA resistance including next-
Further, the state of the art regarding indoleamine-2,3-dioxygenase (IDO) inhibitors does not disclose any other type of compounds or molecules that have the claimed function, other than small molecule drugs and a peptide vaccine (Hornyák L, Dobos N, Koncz G, Karányi Z, Páll D, Szabó Z, Halmos G, Székvölgyi L. The Role of Indoleamine-2,3-Dioxygenase in Cancer Development, Diagnostics, and Therapy. Front Immunol. 2018 Jan 31;9:151.; Table 1). The state of the art discloses that “the mechanism of IDO1-elicited immunosuppression is not fully understood” (Page 4, Column 2, line 3), indicating the unpredictability associated with indoleamine-2,3-dioxygenase (IDO) inhibitors.
Because the terms “agent” and “inhibitor” encompass a wide variety of structurally varying compounds, and compositions, it is not clear from the specification that the described “agents” and “inhibitors” are representative of the genus of “agents” and “inhibitors” that are used in the claimed methods. Thus, the specification does not adequately describe the genus by the terms “agents” and “inhibitors” and therefore the specification does not adequately describe the claimed methods. Thus, one of skill in the art would not find that applicant was in possession, at the time the invention was filed, of a method of treating a tumor in a patient comprising administering to said patient a composition comprising: a. a population of cells comprising a dendritic cell/tumor cell fusion or a dendritic cell/extracellular vesicle fusion; and b. an indoleamine-2,3-dioxygenase (IDO) inhibitor and/or a hypomethylating agent (HMA) further comprising administering to the patient a checkpoint inhibitor. 
Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336,
1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920
(Fed. Cir. 2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63,
19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A “representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. 
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.
It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non- infringing compounds, or infringing methods from non-infringing methods.” University of Rochester v.G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added).
Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus. Mere idea or function is insufficient for written description; isolation 
119 F.3d at 1568, 43 USPQ2d at 1406.
In the absence of structural and chemical characteristics that are shared by members of the genus of “hypomethylating agent”, “indoleamine-2,3-dioxygenase (IDO) inhibitor”, and “checkpoint inhibitor”, and absence of a representative number of species to describe the genera, one of ordinary skill in the art would not consider that applicant was in possession of the genus of “hypomethylating agent”, “indoleamine-2,3-dioxygenase (IDO) inhibitor”, and “checkpoint inhibitor”.
Applicant was only in possession of following agents and inhibitors:
the hypomethylating agent is GO-203 or decitabine.
the IDO inhibitor is NB024360 or 1-MDT.
the checkpoint inhibitor is a PD1, PDL1, PDL2, TIM3, or LAG3 antibody

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnadas (Cancer Immunol Immunother. 2015 Oct;64(10):1251-60. Epub 2015 Jun 24., published 6/24/2015), further in view of Mikio (Immunotherapy. 2015;7(10):1111-22. Epub 2015 Oct 28., published 10/28/2015).
Krishnadas teaches a method of treating solid tumors by combining decitabine (DAC) followed by an autologous dendritic cell (DC)/MAGE-A1, MAGE-A3 and NY-ESO-1 peptide vaccine (Abstract). 
Krishnadas does not teach the composition comprising a population of cells comprising a dendritic cell/tumor cell fusion.
This deficiency is made up for by Mikio.
Mikio teaches DCs are widely used in anticancer vaccines because they activate both CD4+ helper T (Th) cells and CD8+ CTL-mediated immune responses [1]. Thus far, DCs have mainly been loaded with tumor-associated antigens (TAAs) as peptides [3]. However, the major disadvantage of this approach is the limited number of immunogenic antigenic peptides that are specifically expressed in tumor cells and can elicit MHC-restricted antitumor immune responses [4]. Moreover, TAAs are frequently downregulated in tumor cells, and tumor cells can evade TAA targeting antitumor immune responses, which leads to rapid tumor progression (Page 1111, Column 2). 

Further, Mikio teaches many animal studies have reported that DC–tumor FC vaccines induce regression of established tumors and protect against tumor cell challenges, indicating successful development in animal models. However, to maximize the ability to induce antitumor immunity using DC–tumor FCs, many adjuvants have been co-administered in animal models. Such adjuvants include Toll-like receptor (TLR) agonists (Page 1112, Column 2). Mikio further teaches using multiple TLR agonists and 
It would be obvious to one of ordinary skill in the art to modify the method of treating solid tumors by combining decitabine (DAC) followed by an autologous dendritic cell (DC)/MAGE-A1, MAGE-A3 and NY-ESO-1 peptide vaccine, as taught by Krishnadas, to instead comprise combining decitabine with fusion cells (FCs) generated from DCs and whole tumor cells, as taught by Mikio. One of ordinary skill in the arts would be motivated to do so with a reasonable expectation of success, as Mikio teaches all the advantages of fusion cells (FCs) generated from DCs and whole tumor cells compared to a DC peptide vaccine. 
It would be further obvious to one of ordinary skill in the art to modify the method as taught by Krishnadas and Mikio above, to further comprise administering TLR agonists. One of ordinary skill in the arts would have been motivated to do so with a reasonable expectation of success as Mikio teaches a synergistic effect when using TLR agonists and DC-tumor vaccines.

Claim 1-2, 5-6, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnadas (Cancer Immunol Immunother. 2015 Oct;64(10):1251-60. Epub 2015 Jun 24., published 6/24/2015), further in view of Mikio (Immunotherapy. 2015;7(10):1111-22. Epub 2015 Oct 28., published 10/28/2015) and Rosenblatt (Blood. 2011 Jan 13;117(2):393-402. Epub 2010 Oct 28., published 10/28/2010).
In regards to claims 1-2, and 18, the teachings of Krishnadas and Mikio as discussed supra.

Krishnadas and Mikio do not teach wherein the tumor cells of the fusion are cultured in vivo prior to fusion.
These deficiencies are made up for by Rosenblatt.
Rosenblatt teaches isolating the tumor cells of the fusion from the bone marrow of patients, for generating DC/tumor fusions when treating myeloma (Page 394, Vaccine Generation). Rosenblatt further teaches the dendritic and tumor cells are autologous (Page 394, Vaccine Generation). Note: tumor cells isolated from patients meet the limitation of “tumor cells are cultured in vivo” (in patients).
It would be obvious to one of ordinary skill in the art to modify the method of Krishnadas and Mikio to further comprise teach wherein the dendritic cell and the tumor cell is autologous, and wherein the tumor cells are directly isolated from the patient. The limitations wherein the dendritic cell and the tumor cell is autologous and wherein the tumor cells of the fusion are cultured in vivo prior to fusion are thus met. One of ordinary skill in the art would be motivated to do so with a reasonable expectation of success, as Rosenblatt teaches an effective method of treating cancer in a patient with a DC/tumor fusion, by isolating the tumor cells of the fusion from the bone marrow of patients, for generating DC/tumor fusions when treating myeloma and further teaches the dendritic and tumor cells are autologous.

Claim 1-2, 6-8, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnadas (Cancer Immunol Immunother. 2015 Oct;64(10):1251-60. doi: .
For this rejection, “in vivo” is interpreted as “mimicking in vivo’’ as 3D culture is still an in vitro culture. In regards to claims 1-2, and 18, the teachings of Krishnadas and Mikio as discussed supra.
Krishnadas and Mikio do not teach wherein the tumor cells of the fusion are cultured in vivo prior to fusion; wherein the cells are cultured using a 3D cell culture, and wherein the tumor cells are a spheroid.
These deficiencies are made up for by Antoni.
Antoni teaches two-dimensional cell culture has been used for some time now, but growing cells in flat layers on plastic surfaces does not accurately model the in vivo state. As compared to the two-dimensional case, the three-dimensional (3D) cell culture allows biological cells to grow or interact with their surroundings in all three dimensions thanks to an artificial environment. Cells grown in a 3D model have proven to be more physiologically relevant and showed improvements in several studies of biological mechanisms like: cell number monitoring, viability, morphology, proliferation, differentiation, response to stimuli, migration and invasion of tumor cells into surrounding tissues, angiogenesis stimulation and immune system evasion, drug metabolism, gene expression and protein synthesis, general cell function and in vivo relevance (Abstract).

Antoni further teaches the spheroid format is particularly useful in cancer research as it enables quick discovery of morphological changes in transformed cells. Cells are embedded in extracellular matrix (ECM) and left to proliferate and polarize according to the organ of origin. This results in the formation of a perfect sphere if the cells are normal, or a distorted structure if malignant. Extracellular matrices help the cells to be able to move within their spheroid similar to the way cells would move in living tissue. The spheroids are thus improved models for cell migration, differentiation, survival, and growth (Page 5521).
It would be obvious to one of ordinary skill in the art to modify the method of Krishnadas and Mikio to further comprise wherein the cells are cultured using a 3D cell culture, and wherein the tumor cells are a spheroid.
One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success, as Krishnadas and Mikio teach a method of treating tumors with fusion cells (FCs) generated from DCs and whole tumor cells, and Antoni teaches cells grown in a 3D model have proven to be more physiologically relevant and showed improvements in several studies of biological mechanisms like: cell number monitoring, viability, morphology, proliferation, differentiation, response to stimuli, migration and invasion of tumor cells into surrounding tissues, angiogenesis stimulation and immune system evasion, drug metabolism, gene expression and protein synthesis, general cell function and in vivo relevance, and further the spheroid format is particularly useful in cancer research.

Claim 1-2, 9, 11, 14-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnadas (Cancer Immunol Immunother. 2015 Oct;64(10):1251-60. doi: 10.1007/s00262-015-1731-3. Epub 2015 Jun 24., published 6/24/2015), further in view of Mikio (Immunotherapy. 2015;7(10):1111-22. Epub 2015 Oct 28., published 10/28/2015) and Tan (J Immunother Cancer. 2015 Nov 17;3:48., published 11/17/2015).
In regards to claims 1-2, and 18, the teachings of Krishnadas and Mikio as discussed supra.
Krishnadas and Mikio do not teach the tumor is a hematologic malignancy; the hematologic malignancy is acute myeloid leukemia; further comprising administering to the patient a checkpoint inhibitor; wherein the checkpoint inhibitor is a PD1 inhibitor; wherein the checkpoint inhibitor is a PD1 antibody.
These deficiencies are made up for by Tan.
Tan discloses a method of treating acute myelogenous leukemia (AML) via a Blockade of PD-1 with Pidilizumab, an anti-PD1 antibody, in Conjunction with the Dendritic Cell/AML fusion vaccine (Table 4, NCT01096602). 
It would be obvious to one of ordinary skill in the art to modify the method of Krishnadas and Mikio to further comprise treating specifically AML, and blocking PD-1 with an anti-PD1 antibody, as taught by Tan.
One of ordinary skill in the art would be motivated to, with a reasonable expectation of success, modify the method of treating tumors with a combination of decitabine and fusion cells (FCs) generated from DCs and whole tumor cells as Krishnadas and Mikio, to treat specifically AML with the Dendritic Cell/AML fusion .

Claim 1-2, 12-13, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnadas (Cancer Immunol Immunother. 2015 Oct;64(10):1251-60. doi: 10.1007/s00262-015-1731-3. Epub 2015 Jun 24., published 6/24/2015), further in view of Mikio (Immunotherapy. 2015;7(10):1111-22. Epub 2015 Oct 28., published 10/28/2015) and Luptakova (Cancer Immunol Immunother. 2013;62(1):39-49., published 6/24/2012).
In regards to claims 1-2, and 18, the teachings of Krishnadas and Mikio as discussed supra.
Krishnadas and Mikio do not teach further comprising administering to the patient an immunomodulatory agent wherein the immunomodulatory agent is lenalidomide; and further comprising administering to the patient an agent that target regulatory T cells.
These deficiencies are made up for by Luptakova.
Luptakova teaches Lenalidomide augmented responses to the myeloma-specific vaccine generated by the fusion of MM cells with DCs (Page 3, last paragraph). 
Luptakova further discloses exposure to lenalidomide results in T-cell polarization toward an activated phenotype, decreased presence of regulatory T cells, and downregulation of the PD-1/PDL-1 pathway that is critical for tumor-mediated tolerance. In concert with these results, lenalidomide augments the efficacy of a myeloma tumor Supplementary Material). 
It would be obvious to one of ordinary skill in the art to modify the method of Krishnadas and Mikio to further comprise administering to the patient an immunomodulatory agent wherein the immunomodulatory agent is lenalidomide. Thus the limitations wherein further administering to the patient an immunomodulatory agent wherein the immunomodulatory agent is lenalidomide; and further comprising administering to the patient an agent that target regulatory T cells would be met.
One of ordinary skill in the art would be motivated to, with a reasonable expectation of success, modify the method of treating tumors with a combination of decitabine and fusion cells (FCs) generated from DCs and whole tumor cells as Krishnadas and Mikio, to further comprise administering to the patient an immunomodulatory agent wherein the immunomodulatory agent is lenalidomide, as Luptakova teaches Lenalidomide augmented responses to the vaccine generated by the fusion of MM cells with DCs.
Conclusion
7.	No claims allowed.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG MIN YOON/Examiner, Art Unit 1643     

/HONG SANG/Primary Examiner, Art Unit 1643